t cc no united_states tax_court s v drilling partners snyder armclar gas company tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date sec_29 i r c provides a credit for fuel produced from nonconventional sources including gas produced from geopressurized brine devonian_shale coal_seams_or_a_tight_formation in and s v a partnership sold big_number barrels of oil equivalent boe’s of natural_gas produced from nonconventional sources described under sec_29 i r c s v sold big_number boe’s of gas_produced_from_a_tight_formation that was not devonian_shale and big_number boe’s of gas produced from both a tight formation and devonian_shale held s v is allowed a credit for big_number boe’s of natural_gas the credit rate is big_number times dollar_figure and big_number times dollar_figure indexed as provided in the first sentence of sec_29 i r c - - dom w greco for petitioner michael a yost jr and edward f peduzzi jr for respondent opinion colvin judge on date respondent issued two notices of final_partnership_administrative_adjustment to s v drilling partners s v a partnership in which respondent determined adjustments to s v’s partnership returns for the tax years ending date and on date snyder armclar gas co snyder s v’s tax_matters_partner petitioned the court to redetermine respondent’s adjustments to partnership items in and s v sold big_number barrels of oil equivalent boe’s of natural_gas produced from nonconventional sources consisting of big_number boe’s of gas_produced_from_a_tight_formation that was not devonian_shale and big_number boe’s of gas produced from both a tight formation and devonian_shale the issue for decision is the amount of s v’s sec_29 credit we hold that s v is allowed a sec_29 credit equal to big_number times dollar_figure and big_number times dollar_figure indexed as provided in the first sentence of sec_29 a barrel of oil contains about million british thermal units btu’s unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure background the parties submitted this case fully stipulated under rule s v’s principal_place_of_business was kittanning pennsylvania when the petition was filed a s v's natural_gas production from a tight formation and devonian_shale in s v a partnership composed of snyder and victory energy corp victory drilled eight natural_gas wells in armstrong and indiana counties pennsylvania in december of that year victory filed with the pennsylvania department of environmental resources der two classification requests for each well seeking determinations that these wells produced natural_gas from devonian_shale and from a tight formation the requests were made under sec_503 of the natural_gas policy act of ngpa publaw_95_621 92_stat_3350 u s c sec repealed date by the natural_gas wellhead decontrol act of publaw_101_60 103_stat_157 der approved victory’s requests and determined that the wells were producing natural_gas from rock formations that qualified as both devonian_shale and a tight formation the federal energy regulatory commission ferc approved der’ss determinations q4e- in and s v sold big_number boe’s of natural_gas produced from the wells to public_utilities during these years big_number boe’s of natural_gas sold by s v were produced from a tight formation that was not devonian_shale and big_number boe’s were produced from a tight formation that was also devonian_shale boe’s of natural_gas produced by s v from nonconventional sources rounded to the nearest boe produced from a produced from a tight formation but tight formation year total not devonian_shale and devonian_shale big_number big_number big_number big_number big_number big_number total big_number big_number big_number b s v's tax returns on its and partnership returns s v claimed a credit under sec_29 for big_number boe’s of natural_gas it produced from a tight formation that was not devonian_shale anda double credit one equal to dollar_figure per boe and one equal to dollar_figure indexed per boe for the big_number boe’s produced from a tight formation that was also devonian_shale on its tax_return s v based its computation of the devonian_shale credit on the inflation_adjustment_factor discussion petitioner contends that s v is entitled to a credit under sec_29 for the big_number boe’s of natural_gas it produced from sec_29 credit for producing fuel from a nonconventional source a allowance of credit there shall be allowed as a credit against the tax imposed by this chapter for the taxable_year an amount equal to-- dollar_figure multiplied by the barrel-of-oil_equivalent of qualified fuels---- a sold by the taxpayer to an unrelated_person during the taxable_year and b the production of which is attributable to the taxpayer b limitations and adjustments credit and phaseout adjustment based on inflation --the dollar_figure amount in subsection a and the dollar_figure and dollar_figure amounts in paragraph shall each be adjusted by multiplying such amount by the inflation_adjustment_factor for the calendar_year in which the sale occurs in the case of gas from a tight formation the dollar_figure amount in subsection a shall not be adjusted c definition of qualified_fuels --for purposes of this section-- in general the term qualified_fuels means---- continued - - a tight formation that was not devonian for the big_number boek’s it produced from a also devonian_shale thus petitioner s v produced big_number boe’s ie big_number gualifying for the credit under section shale and a double credit tight formation that was in effect contends that plus x big_number of ga sec_29 respondent contends that s v is entitled to a credit for only big_number boe’s of gas respondent contends that s v is entitled only to the larger of a dollar_figure per barrel credit for the big_number boek’s of natural_gas s v produced or a credit for the big_number boe’ sec_2 continued a oil produced from shale b gas produced from-- geopressured brine seams or a tight formation biomass and of natural_gas s v and tar sands devonian_shale coal or c liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks d other definitions and special rules barrel-of-oil_equivalent --the term barrel- of-oil equivalent with respect to any fuel means that amount of such fuel which has a btu content of million - produced from property qualifying both as a tight formation and devonian_shale at a rate of dollar_figure indexed as provided in the first sentence of sec_29 since the latter amount is larger than the former respondent’s position in effect is that s v is entitled to a credit based on only big_number boek’s we agree and disagree in part with both parties a credit for the big_number boe’s of natural_gas s v produced from a tight formation that was not devonian_shale s v produced big_number boe’s of natural_gas from a tight formation which was not devonian_shale sec_29 second sentence provides that the dollar_figure credit is not indexed for natural_gas produced from a tight formation thus s v is entitled to a credit of dollar_figure per boe on the big_number boe’s of natural_gas it produced from a tight formation that was not devonian_shale b credit for the big_number bok’s of natural_gas s v produced from both a tight formation and devonian_shale sec_29 s v produced big_number boe’s of fuel from a tight formation that was also devonian_shale sec_29 limits the credit for producing fuel from a nonconventional source to a fixed dollar amount per boe sec_29 defines a boe of fuel as fuel with btu content of million the senate committee report accompanying enactment of sec_29 also clearly limits the credit to dollar_figure per barrel of oil --- - equivalent before any indexing_for_inflation that report states in pertinent part that the credit would be equal to dollar_figure for the production of an amount of energy equivalent to that contained in a barrel of crude_oil and all energy equivalent measurements would be made on the basis of btu content therefore a dollar_figure credit would be allowed for the production of million btu’s of energy the credit would be dollar_figure for the production of million btu’s s rept pincite 1980_3_cb_131 similarly the conference_report states in pertinent part that the credit is dollar_figure for the production of each unit of million btus of energy the equivalent of one barrel of oil h conf rept pincite 1980_3_cb_245 the senate bill also provided a formula to determine the entitlement to the credit for taxpayers with a fractional interest in the property production from a property shall be attributed to the taxpayer for the taxable_year in an amount which bears the same ratio to the total sales during such year of gualified fuels from such property as the amount of the taxpayer’s gross_income from such property for such year from such sales bears to the aggregate gross_income from such property for such year from such sales crude_oil windfall profit tax act of h_r sec 96th cong proposing new sec_44d a thus the committee reports as well as sec_29 show that congress intended the credit to be based on the barrel of --- - oil equivalent of fuels produced petitioner’s argument petitioner contends that under a literal reading of sec_29 s v is entitled to a double credit for the big_number boek’s of natural_gas it produced from a tight formation and from devonian_shale petitioner acknowledges that the legislative_history indicates that sec_29 provides a fixed credit_amount initially dollar_figure per million btu’s of energy produced but contends that sec_29 as enacted does not petitioner contends that neither sec_29 nor any other authority prohibits a double credit we disagree the credit under sec_29 is dollar_figure times the boe of qualified_fuels emphasis added sec_29 provides that three fuels ie oil gas and synthetic fuels may gualify for the credit gas qualifies for the credit if it is produced from geopressurized brine devonian_shale coal seams tight formation or biomass see sec_29 b sec_29 does not create a separate tight formation credit and devonian_shale credit the definition of boe in sec_29 provides a uniform means of calculating the quantity of each qualified_fuel produced and sold s v produced and sold a total of big_number boe’s of qualifying natural_gas in the tax years at issue of this total s v produced and sold big_number boe’s of gas from both a tight formation and devonian_shale since gas produced from - those sources gualifies under sec_29 s v is entitled to claim a credit based on that big_number boe’s of natural_gas a taxpayer may claim a sec_29 credit only for nonconventional fuel sold to an unrelated_person during the taxable_year see sec_29 a this requirement suggests double credits are not allowed because a producer would not sell the same fuel twice similarly sec_29 defines boe as an amount of fuel that contain sec_5 million btu’s this definition implies that double credits are not allowed for a boe of fuel because the effect would be to give a credit for each million btu’s petitioner contends that the holding of 170_f3d_1294 10th cir affg 109_tc_112 is contrary to our conclusion we disagree true oil co did not involve whether the taxpayer was entitled to a double credit sec_29 a provides that ferc under ngpa determines gas production classifications we held in true oil co v commissioner supra that ferc not the taxpayer must determine gas production classifications petitioner contends that our result is inconsistent with the ngpa and true oil co v commissioner supra we disagree we do not dispute that ferc determines gas production classification petitioner cites priv ltr rul date for the proposition that the commissioner has known for many years that gas production can qualify for more than one ngpa classification the fact that natural_gas may qualify under more than one ngpa classification does not entitle s v to a double credit under sec_29 petitioner contends that congress intended to provide multiple incentives for natural_gas production despite this we conclude that congress did not provide double credits under sec_29 for the same natural_gas petitioner contends that we must liberally construe sec_29 citing 284_us_498 we disagree the u s supreme court stated in standard nut margarine co that definitions of things subject_to be taxed may not be extended beyond their clear import see id sec_29 does not define things subject_to tax the denial of double credits under sec_29 is consistent with the long- standing judicial preference for interpreting tax statutes absent a clear declaration of congressional intent not to allow double credits see 394_us_678 292_us_62 589_f2d_1383 10th cir affg 67_tc_760 and 65_tc_278 respondent’ s argument respondent contends that s v is entitled to a credit under sec_29 egual to the larger of a dollar_figure times big_number or b dollar_figure indexed times big_number respondent points out that sec_101 b of the ngpa of provided that if any natural_gas qualified under more than one provision of the ngpa the provision which allowed the highest price applied s v would be entitled to a larger credit if the credit were based on big_number times dollar_figure indexed than if it were based on big_number times dollar_figure unindexed thus respondent contends that allowing a credit based only on s v’s gas production from devonian_shale is consistent with the ngpa respondent offers no explanation for the fact that under that theory s v would in effect be entitled to a credit for only big_number boe’s of gas we disagree with respondent and conclude that s v is entitled to a credit for all of the qualified_fuel that petitioner produced and sold ie big_number boe’s of gas whether the dollar_figure credit for the big_number boe’s of natural_gas s v produced from a tight formation and devonian_shale is indexed under sec_29 sec_29 indexes the dollar_figure credit for gas produced from devonian_shale but it does not index the credit for gas_produced_from_a_tight_formation since s v produced big_number boe’s of gas from both a tight formation and devonian_shale question may arise whether the dollar_figure should be indexed for that fuel the parties did not brief this issue the first of respondent’s two alternative positions is that s v qualifies for a credit based on the big_number boe’s of gas s v produced from a source that was both devonian_shale and a tight formation at a rate of dollar_figure indexed it is inherent in that position that respondent accepts that the dollar_figure credit is indexed for gas produced from both a tight formation and devonian_shale indeed respondent has made no argument that the credit should not be indexed for the natural_gas s v produced from devonian_shale even though it was also from a tight formation under these circumstances we consider respondent to have conceded this issue see 680_f2d_1206 n 8th cir 87_tc_698 affd 832_f2d_403 7th cir 67_tc_94 n cc conclusion we hold that petitioner is entitled to a credit of dollar_figure per boe on big_number boe’s of natural_gas produced from a tight formation and dollar_figure indexed per boe on big_number boe’ss of natural_gas produced from both devonian_shale and a tight formation for a total of big_number boe’s to reflect concessions and the foregoing decision will be entered under rule reviewed by the court cohen chabot parr wells ruwe whalen beghe chiechi laro gale thornton and marvel jj agree with this majority opinion in computing its credit for the big_number boe’s of gas produced from both devonian_shale and a tight formation petitioner used the rather than the inflation_adjustment_factor see sec_29 i r s notice_96_29 1996_ 1_cb_377 i r s notice_95_26 1995_1_cb_305 accordingly petitioner overstated its credit for such gas by dollar_figure - foley j dissenting the majority misconstrues the unambiguous language of sec_29 see generally 263_us_179 stating that tax statutes are not to be extended by implication beyond the clear import of the language used accordingly i respectfully dissent number of barrel-of-oil equivalents sec_29 allows taxpayers a credit equal to dollar_figure multiplied by the barrel-of-oil_equivalent boe of qualified_fuels sold citing the legislative_history the majority in essence contends that a sec_29 credit is based on the energy content of the gas produced and sold although the legislative_history states that the credit is dollar_figure for the production of each unit of million btus of energy h conf rept pincite 1980_3_cb_245 emphasis added congress enacted a different computation ie the credit is dollar_figure multiplied by the boe of qualified_fuels and the legislative_history does not take precedence over the statute the issue is what was the boe of the gualified fuels sold during and s v sold approximately big_number mcf ie thousand cubic feet of gas the energy produced by this amount of gas is equal to that produced by big_number barrels of oil ée big_number boe sec_29 however does not simply provide a credit of dollar_figure per boe of energy the credit is calculated by multiplying dollar_figure by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 emphasis added pursuant to section - the big_number mcf of gas sold by s v is egual to big_number boe of qualified_fuels big_number boe of gas_produced_from_a_tight_formation and big_number boe of gas produced from devonian_shale the sale of this gas meets the requirements of two different categories of gualified fuels 1ie gas_produced_from_a_tight_formation and gas produced from devonian_shale and sec_29 does not provide that the boe's of dual qualified gas are counted only once while subsections b and e list limitations relating to the credit none of these limitations are applicable the inflation adjustment all of the gas sold by s v was derived from rock formations that qualified as both devonian_shale and a tight formation the majority holds that a portion of s v’s credit is calculated e adjusted for inflation pursuant to the rules applicable to gas produced from devonian_shale this holding however is contrary to sec_29 which explicitly provides that in the case of gas from a tight formation the dollar_figure amount in subsection a shall not be adjusted emphasis added if the credit is to be based on big_number boe of gas i agree with judge vasguez that s v is entitled to a credit of only dollar_figure ie dollar_figure x big_number boe rather than the dollar_figure allowed by the majority the majority sidesteps this issue by considering respondent to have conceded that the credit should be indexed thi sec_1s an inaccurate characterization of respondent’s position - respondent contends that s v is entitled to the greater of either a credit based on the rules applicable to gas_produced_from_a_tight_formation ie dollar_figure x big_number boe or a credit based on the rules applicable to gas produced from devonian_shale ie dollar_figure adjusted for inflation x big_number boe indeed respondent’s alternative position’ is that if big_number boe of s v’s gas gualifies for the credit the credit is based on the rules applicable to gas_produced_from_a_tight_formation and thus not adjusted for inflation in addition why should respondent be considered to have conceded this issue when the issue was not briefed by either party in support of its conclusion the majority cites cases that are not applicable in these cases the courts appropriately concluded that a taxpayer made a concession when the taxpayer failed to address an issue that previously had been raised ’ ' in his opening brief respondent states in the pursuit of fairness respondent allowed s v drilling the sec_29 credit for devonian_shale gas since this credit was inflation adjusted and consequently greater in amount than the credit provided for tight sands gas see 680_f2d_1206 n 8th cir stating that taxpayer apparently concedes this point because he makes no argument on appeal relating to a fact that the government had established at trial 87_tc_698 stating that petitioners have made no argument with respect to the other deductions disallowed in notices of deficiency affd 832_f2d_403 7th cir 67_tc_94 n stating that petitioners made an allegation in their petition but at trial and on brief they made no argument in this regard and we deem them to have conceded this issue - - in sum the majority’s holding is contrary to sec_29 and b not supported by case law and premised on a mischaracterization of respondent’s position we are not at liberty to add to or alter the words employed to effect a purpose which does not appear on the face of the statute 369_us_672 petitioner is entitled to a total credit of dollar_figure ie dollar_figure x big_number boe rather than the dollar_figure allowed by the majority as support for the holding the majority cites 394_us_678 292_us_62 and 589_f2d_1383 10th cir these cases however are distinguishable because the applicable statutes or regulations prohibited double deductions or credits see united_states v skelly oil co supra pincite reasoning that the applicable sections of the code and the case law developed under those sections prohibited double deductions charles ilfeld co v hernandez supra pincite concluding that the regulations prohibited double deductions united telecomms inc v commissioner supra pincite8 concluding that the applicable legislative regulations prohibited double credits cf 95_tc_373 holding that based on plain language of the statute the taxpayer was entitled to a double benefit affd 949_f2d_837 5th cir - - vasquez j dissenting i agree with the majority’s conclusion that there are big_number boe of natural_gas which constitute qualified_fuels under sec_29 eligible for the credit---big_number boe solely attributable to the tight formation and big_number boe from devonian_shale and the tight formation and petitioner is entitled to one credit for the big_number boe of natural_gas produced from both devonian_shale and the tight formation i however disagree with the majority’s holding that respondent has conceded that the credit should be indexed under sec_29 for the big_number boe of natural_gas produced from devonian_shale and the tight formation and pursuant to the concession petitioner is entitled to index the credit accordingly i respectfully dissent sec_29 generally provides for an inflation adjustment to the credit within that section the statute further provides that in the case of gas from a tight formation the dollar_figure credit_amount shall not be adjusted for inflation it is a commonplace of statutory construction that a specific provision will not be controlled or nullified by a general one particularly when the two provisions are interrelated and closely positioned see 450_us_1 if gas is derived from a tight formation the statute specifically does not allow for indexing of the credit the big_number boe of natural_gas were produced in part from a tight formation therefore petitioner is not entitled to index the credit associated with this natural_gas
